               Case 18-51871-grs                          Doc 2      Filed 10/11/18 Entered 10/11/18 17:26:02                       Desc Main
                                                                     Document      Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Eula C Rodriguez
                              First Name            Middle Name            Last Name
 Debtor 2            Juan P Rodriguez
 (Spouse, if filing) First Name       Middle Name          Last Name
 United States Bankruptcy Court for the         EASTERN DISTRICT OF KENTUCKY                                           Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $126.92 per Bi-Weekly for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):


2.3 Income tax refunds.
         Check one.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-51871-grs                           Doc 2      Filed 10/11/18 Entered 10/11/18 17:26:02                      Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Eula C Rodriguez                                                          Case number
                       Juan P Rodriguez

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $17,580.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

          Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                    required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                    by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                    disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                    a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                    as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                    below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                    otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                    that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                    by the debtor(s).
 Name of Creditor Collateral                        Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                    payment                   arrearage (if any) on arrearage on arrearage                  total
                                                    (including escrow)                               (if applicable)                        payments by
                                                                                                                                            trustee
                        1100 Double
                        Culvert Road
                        Sadieville, KY
                        40370 Harrison
                        County
                        single wide
                        trailer with built
 Rachel                 on added and 5                                        Prepetition:
 Larragoitia            acres                                 $500.00                    $0.00            0.00%                    $0.00              $0.00
                                                    Disbursed by:
                                                        Trustee
                                                        Debtor(s)
                        2017 Toyota
 Toyota                 Camry 10,000                                          Prepetition:
 Financial              miles                                 $540.00               $1,080.00             0.00%                 $216.00          $1,080.00
                                                    Disbursed by:
                                                        Trustee
                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.



                                                                              Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 18-51871-grs                           Doc 2       Filed 10/11/18 Entered 10/11/18 17:26:02                         Desc Main
                                                                      Document      Page 3 of 6
 Debtor                Eula C Rodriguez                                                                 Case number
                       Juan P Rodriguez

3.3          Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                     The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
                          full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

 Information regarding judicial                     Calculation of lien avoidance                                           Treatment of remaining secured
 lien or security interest                                                                                                  claim
                                                    a. Amount of lien                            $10,650.00                 Amount of secured claim after
 Name of Creditor                                                                                                           avoidance (line a minus line f)
 One Main                                           b. Amount of all other liens                 $0.00                      $200.00
                                                    c. Value of claimed exemptions               $0.00
 Collateral                                         d. Total of adding lines a, b, and c         $10,650.00                 Interest rate (if applicable)
 consumer debt                                                                                                              0.00                %

 Lien identification (such as                       e. Value of debtor's interest in property    -$200.00
 judgment date, date of lien
 recording, book and page number)
 Non-Purchase Money                                                                                                         Monthly plan payment
 Security
                                                    f. Subtract line e from line d.              $10,450.00                 $0.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                        Estimated total payments on
                                                                                                                            secured claim
                                                            The entire lien is avoided (Do not complete the next column)    $0.00

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

 3.5         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                          Collateral
 Ditech Financial                                                                          607 Fountain Avenue Georgetown, KY 40324 Scott County

Insert additional claims as needed.



                                                                                      Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-51871-grs                           Doc 2      Filed 10/11/18 Entered 10/11/18 17:26:02                        Desc Main
                                                                     Document      Page 4 of 6
 Debtor                Eula C Rodriguez                                                           Case number
                       Juan P Rodriguez

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.80% of plan payments; and
             during the plan term, they are estimated to total $1,195.44.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a. Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $1,800.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $1,200.00 prior to the filing of the petition, leaving a balance of $600.00 to
                           be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the
                           Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be
                           requested by separate application.

             OR

                           b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 14,704.56
                       % of the total amount of these claims, an estimated payment of $
                  The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $498.75
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.


                                                                              Chapter 13 Plan                                                    Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 18-51871-grs                           Doc 2      Filed 10/11/18 Entered 10/11/18 17:26:02             Desc Main
                                                                     Document      Page 5 of 6
 Debtor                Eula C Rodriguez                                                             Case number
                       Juan P Rodriguez

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 step up payment is based on payoff 401 k loan in January 2023


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Eula C Rodriguez                                                X              /s/ Juan P Rodriguez
     Eula C Rodriguez                                                                 Juan P Rodriguez
     Signature of Debtor 1                                                            Signature of Debtor 2

       Executed on            October 10, 2018                                        Executed on      October 10, 2018

 X     /s/ Robert A. Cooley                                                    Date     October 10, 2018
       Robert A. Cooley 81674
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




                                                                              Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
               Case 18-51871-grs                              Doc 2             Filed 10/11/18 Entered 10/11/18 17:26:02                                          Desc Main
                                                                                Document      Page 6 of 6
 Debtor                 Eula C Rodriguez                                                                                         Case number
                        Juan P Rodriguez

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                $1,080.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                              $0.00

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                         $0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                               $0.00

 e.     Fees and priority claims (Part 4 total):                                                                                                                                       $0.00
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                $14,704.56

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                     $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                          $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                              $0.00


 Total of lines a through j....................................................................................................................................                   $15,784.56




                                                                                                     Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
